719 S.E.2d 27 (2011)
STATE
v.
Thaddeus Dee JONES.
No. 500P11-1.
Supreme Court of North Carolina.
November 17, 2011.
Anne Bleyman, for Jones, Thaddeus Dee.
John F. Oates, Jr., Assistant Attorney General, for State of North Carolina.
Ernie Lee, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 17th of November 2011 by Plaintiff-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 17th of November 2011."